DETAILED ACTION
This action is responsive to Remarks and Claim amendments filed on April 28, 2022.
Claim 1 has been amended. Claims 9-16 have been canceled. 
Claims 1-8 have been examined. Claims 1-8 are allowed.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to amendments
The objection of the disclosure is withdrawn in view of applicant’s amendments.
The rejection of claims 1-16 is withdrawn in view of applicant’s amendments and the cancelation of claims 9-16.

Double Patenting
The rejection of claims 1-8 on the ground of nonstaturoty double patenting is withdrawn in view of the Terminal Disclaimer filed on April 28, 2022.

Reason for Allowance 

The following is an examiner’s statement of reasons for allowance: 
   	After further searches and consideration the Examiner concluded that the claimed invention has been recited in such a manner that all of the independent claims are not thought by any prior art of record. Independent claim 1 considered allowable since when reading the claim in light of the specification, none of the prior art of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:

  	In claim 1:
    	“creating and saving a modular tool by a user through a user interface provided on a device connected to the premises-based customer experience platform product;   	generating a unique ID and storing a configuration of the modular tool as a flattened JSON (JavaScript Object Notation) object within a subsystem of the premises- based customer experience platform product;   	generating a JavaScript snippet associated with the modular tool as an HTML (Hypertext Markup Language) script tag;   	applying the JavaScript snippet associated with the modular tool to a page in a web site;   	loading implementation of the modular tool, where an unauthenticated registration request is sent to a server specified in the JavaScript snippet; and      	converting a configuration object to a JSON (JavaScript Object Notation) configuration object expected to provide context to the modular tool and populating the modular tool with the context.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Nickolov et al. (US Pub. No. 2017/0034023) – Techniques for Evaluating Server Reliability, Vulnerability and Component Compatibility Using Crowdsourced Server and Vulnerability Data. See the accompanying PTO-892 for the titles of NPL reference(s) considered pertinent to applicant's disclosure.
  	A summary of each reference is provided followed by an explanation as to why the reference does not teach, either solely, or in combination with the other cited references.   	Nickolov et al. (US Pub. No. 2017/0034023)  	Nickolov uses techniques for evaluating server system reliability, vulnerability and component compatibility using crowdsourced server and vulnerability data; generating automated recommendations for improving server system metrics; and automatically and conditionally updating or upgrading system packages/components. However, Nickolov does not teach, either solely, or in combination with the other cited references, none of the above limitations for independent claim 1.   

Based on the prior arts of record, Examiner concluded that the claimed invention as set forth in each of the independent claims in the subject application are allowable; therefore, dependent claims set forth in the application are also allowed. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to examiner ANIBAL RIVERA, whose telephone/fax numbers are (571) 270-1200 and (571) 270-2200, respectively. The examiner can normally be reached Monday-Friday from 10:30 AM to 6:30 PM.
  	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HYUNG S. SOUGH, can be reached at (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
  	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANIBAL RIVERA/Primary Examiner, Art Unit 2192